Holmes, J.
The tax deed to Stark conveyed an estate in fee simple, although subject to redemption for a limited time. Parker v. Baxter, 2 Gray, 185. Coughlin v. Gray, 131 Mass. 56, 57. Langley v. Chapin, 134 Mass. 82. The deed was recorded,- and therefore, in the absence of statute to the contrary, Stark was the “person appearing of record as owner” of the land when it was assessed to him, on May 1, 1882, and the assessment to him was proper. Pub. Sts. c. 11, § 13. See Miner v. Pingree, 110 Mass. 47. Bill dismissed.